 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       FIRST MIDWEST EQUIPMENT                                   Case No. 1:18-mc-00017-AWI-SAB
         FINANCIAL CO.,
12                                                                 ORDER GRANTING REQUEST FOR
                        Plaintiff,                                 SERVICE OF PROCESS BY REGISTERED
13                                                                 PROCESS SERVER
               v.
14                                                                 (ECF No. 38)
         AERO TRANSPORT, INC., et al.,
15
                        Defendants.
16

17

18            On April 11, 2019, Plaintiff filed an application for a writ of execution. (ECF No. 33.)

19 On April 12, 2019, the Clerk of the Court issued the writ of execution. (ECF No. 34.) On April
20 24, 2019, Plaintiff submitted a request to authorize and appoint Win Win-Alssi, Inc., pursuant to
                                              1
21 Federal Rules of Civil Procedure 4.1and 69, to serve writs in this action. (ECF No. 35.) On

22 April 25, 2019, the Court approved the request. (ECF No. 36.)

23
     1
       Rule 4.1 provides: “Process--other than a summons under Rule 4 or a subpoena under Rule 45--must be served by
24
     a United States marshal or deputy marshal or by a person specially appointed for that purpose.” Fed. R. Civ. P. 4.1.
     Rule 69 provides: “The procedure on execution--and in proceedings supplementary to and in aid of judgment or
25   execution--must accord with the procedure of the state where the court is located, but a federal statute governs to the
     extent it applies.” Fed. R. Civ. P. 69. Under California law, a registered process server may levy under a writ of
26   execution on property specified in California Code of Civil Procedure Section 699.080(a), and in accordance with
     the procedures in Sections 699.080(b)-(f). See J & J Sports Prods., Inc. v. Esquivel, No. 1:08-CV-00392 LJOGSA,
27   2008 WL 5099690, at *1 (E.D. Cal. Dec. 1, 2008); Dean v. S. California Edison, No. EDCV1201435MWFDTBX,
     2014 WL 12709674, at *1 (C.D. Cal. July 3, 2014). Registered process servers may be authorized and appointed
28   under Rule 4.1 for this purpose. Id.

                                                               1
 1            On January 30, 2020, Plaintiff again filed an application for a writ of execution, however,

 2 the Court cannot discern any material difference from the previous application filed. (ECF No.

 3 37.) On January 30, 2020, Plaintiff again filed a request to authorize and appoint Win Win-

 4 Alssi, Inc., to serve writs in this action. (ECF No. 38.) The request attaches a copy of the

 5 Court’s previous order approving and appointing the process server, however, Plaintiff does not

 6 explain the necessity for the second request or why the previous order was attached. (ECF No.

 7 38-1.)

 8            It is not clear to the Court precisely why Plaintiff has refiled the application for writ of

 9 execution and another request for appointment of the process server in this action. Nonetheless,

10 to the extent Plaintiff is seeking the authorization and appointment of the process server to serve

11 the more recent writ of execution independent of the previous request and writ, the Court shall

12 grant Plaintiff’s request to appoint the process server to serve the writ of execution, if and when

13 the Clerk of the Court issues the new writ based on the more recent application.

14            Accordingly, IT IS HEREBY ORDERED that pursuant to the request of Plaintiff and

15 Rules 4.1(a) and 69 of the Federal Rules of Civil Procedure, Win Win-Alssi, Inc. is authorized

16 and appointed to serve the writs in this action. The U.S. Marshals Office will remain the levying

17 officer.

18
     IT IS SO ORDERED.
19
20 Dated:       January 31, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                       2
